Exhibit 2.8 WESDOME GOLD MINES LTD. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Management's Responsibility for Financial Statements The accompanying consolidated financial statements and all of the data included in this annual report have been prepared by and are the responsibility of the management of the Company. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada for public companies and reflect management's best estimate and judgement based on currently available information. Management is also responsible for a system of internal control which is designed to provide reasonable assurance that assets are safeguarded, liabilities are recognized and that the accounting systems provide timely and accurate financial reports. The Board of Directors is responsible for ensuring that management fulfils its responsibilities in respect of financial reporting and internal control. The Audit Committee of the Board of Directors meets periodically with management and the Company's independent auditors to discuss auditing matters and financial reporting issues. In addition, the Audit Committee reviews the annual consolidated financial statements before they are presented to the Board of Directors for approval. The Company's independent auditors, Grant Thornton LLP, are appointed by the shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada, and their report follows. Toronto, Canada /s/ Brian Ma March 14, 2013 Chief Financial Officer Grant Thornton LLP 19th Floor, Royal Bank Plaza South Tower 200 Bay Street, Box 55 Toronto, ON M5J 2P9 T (416) 366-0100 F (416) 360-4949 www.GrantThornton.ca Independent auditor's report To the Shareholders of Wesdome Gold Mines Ltd. We have audited the accompanying consolidated financial statements of Wesdome Gold Mines Ltd., which comprise the consolidated statements of financial position as at December 31, 2012 and 2011, and the consolidated statements of income and comprehensive income, consolidated statements of total equity and consolidated statements of cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Wesdome Gold Mines Ltd. as at December 31, 2012 and 2011, and its financial performance and its cash flows for the years ended December 31, 2012 and 2011, in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board. Toronto, Ontario March 14, 2013 Chartered Accountants Licensed Public Accountants Wesdome Gold Mines Ltd. Consolidated Statements of Financial Position (Expressed in thousands of Canadian dollars) December 31 Assets Current Cash and cash equivalents $ $ Restricted funds – short term (Note 8) - Receivables (Note 6) Inventory (Note 7) Restricted funds (Note 8) Deferred income taxes (Note 17) Mining properties, plant and equipment (Note 9) Exploration properties (Note 11) $ $ Liabilities Current Payables and accruals $ $ Current portion of obligations under finance leases Convertible 7% debentures (Note 13) - Income taxes payable 22 22 Obligations under finance leases (Note 12) Convertible 7% debentures (Note 13) - Provisions (Note 14) Equity Equity attributable to owners of the Company Capital stock (Note 15) Contributed surplus Equity component of convertible debentures (Note 13) (Deficit) retained earnings ) Non-controlling interest Total equity $ $ Subsequent events (Note 26) On behalf of the Board "Donovan Pollitt" "Marc Blais" Director Director See accompanying notes to the consolidated financial statements. -1- Wesdome Gold Mines Ltd. Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) (Expressed in thousands of Canadian dollars) Years ended December 31 Revenue Gold and silver bullion $ $ Operating expenses Mining and processing Depletion of mining properties Production royalties Corporate and general Share based compensation Impairment charges (Note 10) - (Loss) income from operations ) Interest and other income 70 Interest on long term debt ) ) Other interest (Note 24) ) ) Accretion of decommissioning liability ) ) (Loss) income before income tax ) Income tax expense (recovery) (Note 17) Current 13 ) Deferred ) ) Net (loss) income ) Total comprehensive (loss) income $ ) $ Net (loss) income and total comprehensive (loss) income attributable to: Non-controlling interest $ ) $ ) Owners of the Company ) $ ) $ Earnings and comprehensive earnings per share Basic (Note 18) $ ) $ Diluted (Note 18) $ ) $ See accompanying notes to the consolidated financial statements. -2- Wesdome Gold Mines Ltd. Consolidated Statements of Total Equity (Expressed in thousands of Canadian dollars) Contributed Surplus Capital Stock Share Based Payments Share Repurchases Dilution Gains Equity Component Convertible Debentures Retained Earnings (Deficit) Total Attributable to Owners of the Company Non-controlling Interest Total Equity Balance, December 31, 2010 $ Net income (loss) for the year ended December 31, 2011 - ) Exercise of options - Value attributed to options exercised ) - Value attribtued to options expired - ) - Share based payments - Shares purchased under normal course issuer bid ) - ) - - - ) - ) Dilution of non-controlling interest - - - 85 - - 85 ) (4 ) Subsidiary capital transactions - 4 4 Dividends - ) ) - ) Balance, December 31, 2011 Net income (loss) for the year ended December 31, 2012 - ) Value attributed to options expired - ) - Share based payments - Shares purchased under normal course issuer bid ) - (8 ) - - - ) - ) Subsidiary capital transactions - 5 5 Redemption of convertible debentures - ) - - - Equity component of convertible debentures - Balance, December 31, 2012 $ ) $ $ $ See accompanying notes to the consolidated financial statements. -3- Wesdome Gold Mines Ltd. Consolidated Statements of Cash Flows (Expressed in thousands of Canadian dollars) Years ended December 31 Operating activities Net (loss) income $ ) $ Depletion of mining properties Accretion of discount on convertible debentures Impairment charges - Loss (gain) on sale of equipment 23 ) Share-based compensation Deferred income taxes ) Interest expensed Accretion of decommissioning liability 54 66 Net changes in non-cash working capital (Note 22) ) Financing activities Exercise of options - Shares issued by a subsidiary of the Company to third parties - Funds paid to repurchase common shares under NCIB ) ) Redemptions of convertible debentures ) - Issuance of convertible debentures, net of financing - Repayment of obligations under finance leases ) ) Interest paid ) ) Dividends paid - ) ) ) Investing activities Additions to mining and exploration properties ) ) Proceeds on sale of equipment 3 Funds held against standby letters of credit ) 35 ) ) Net changes in non-cash working capital (Note 22) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash and cash equivalents consist of: Cash $ $ Term deposit (2012: 0.93%) - $ $ Supplemental disclosure (Note 22) See accompanying notes to the consolidated financial statements. -4- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 1.DESCRIPTION OF BUSINESS Wesdome Gold Mines Ltd. ("Wesdome Ltd." or "the Company") is a gold producer engaged in mining and related activities including exploration, extraction, processing and reclamation. The Company's principal assets include the Eagle River mine, the Mishi mine and the Eagle River mill located near Wawa, Ontario and the Kiena mining and milling complex and exploration properties located in Val D'Or, Quebec. The Company is a publicly traded company, continued under Part 1A of the Companies Act (Quebec) and its common shares are listed on the Toronto Stock Exchange (TSX: WDO). Wesdome's head office is located at 8 King Street East, Suite 1305, Toronto, ON, M5C 1B5. 2.BASIS OF PRESENTATION These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). These consolidated financial statements are presented in Canadian dollars ("Cdn $"), which is also the functional currency of the Company. These consolidated financial statements were authorized for issuance by the Board of Directors of the Company on March 14, 2013. 3.SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Consolidation These consolidated financial statements include the financial statements of the parent company and its 57.6% (2011: 56.8%) owned subsidiary, Moss Lake Gold Mines Ltd. ("MLGM"). All transactions and balances between the parent company and its subsidiary are eliminated on consolidation. Non-controlling interests in the Company's less than wholly-owned subsidiary are classified as a separate component of equity. On initial recognition, non-controlling interests are measured at their proportionate share of the acquisition-date fair value of identifiable net assets of the related subsidiary acquired by the Company. Subsequent to the acquisition date, adjustments are made to the carrying amount of non-controlling interests for the non-controlling interests' share of changes to the subsidiary's equity. Adjustments to recognize the non-controlling interests' share of changes to the subsidiary's equity are made even if this results in the non-controlling interests having a deficit balance. Changes in the Company's ownership interest in a subsidiary that do not result in a loss of control are recorded as equity transactions. The carrying amount of non-controlling interests is adjusted to reflect the change in the non-controlling interests' relative interest in the subsidiary and the difference between the adjustment to the carrying amount of non-controlling interests and the Company's share of proceeds received and/or consideration paid is recognized directly in equity and attributed to shareholders of the Company. -5- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3.SIGNIFICANT ACCOUNTING POLICIES (continued) (b)Revenue Recognition Revenue comprises the fair value of the consideration received or receivable from the sale of bullion and is recognized when an arrangement exists, risks pass to the buyer, the price is fixed, it is probable that the economic benefits will be realized, and collection is reasonably assured. Interest and other revenue are reported on an accrual basis using the effective interest method. (c)Cash and Cash Equivalents Cash and cash equivalents include cash on hand, balances with banks and highly liquid investments with maturities of less than three months. (d)Inventory Inventories consisting of gold bullion and ore stockpiles are recorded at the lower of production costs on a first-in, first-out basis and at net realizable value ("NRV"). Production costs include costs related to mining, crushing, and mill processing, as well as applicable overhead, and depletion. Ore stockpiles consist of coarse ore that has been extracted from the mine and is available for further processing. Costs are added to stockpiles based on the current mining cost per tonne and removed at an average cost per tonne. Supplies are valued at the lower of average cost and replacement cost, which approximates net realizable value. (e)Mining Properties, Plant and Equipment (i)Cost and valuation Mining properties, plant and equipment are carried at cost less accumulated depletion and any impairment in value. When an asset is disposed of, it is derecognized and the difference between its carrying value and net sales proceeds is recognized as a gain or loss in profit or loss. (ii)Mining properties and equipment Mining properties and equipment include expenditures incurred on properties under development, payments related to the acquisition of land and mineral rights and property, plant and equipment which are recorded at cost on initial acquisition. Cost includes the purchase price and the directly attributable costs of acquisition or construction required to bring an asset to the location and condition necessary for the asset to be capable of operating in the manner intended by management. Property acquisition and mine development costs are recorded at cost. Pre­production expenditures are capitalized until the commencement of production. Mine development costs incurred to expand operating capacity, develop new ore bodies or develop mine areas in advance of current production are capitalized. Mine development costs related to current period production are allocated to inventory as appropriate. -6- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3.SIGNIFICANT ACCOUNTING POLICIES (continued) (iii)Depletion Mine development costs, property, plant and equipment and other mining assets whose estimated useful life is the same as the remaining life of the mine are depleted over the mine's estimated life using the unit-of-production method ("UOP") calculated based on proven and probable reserves and measured and indicated resources. Where components of an item of property, plant and equipment have a different useful life and cost that is significant to the total cost of the item, depreciation and depletion is calculated on each separate component. Depreciation and depletion methods, useful lives and residual values are reviewed at a minimum at the end of each year. (iv)Subsequent costs Repairs and maintenance costs are expensed as incurred. However, expenditures on major maintenance rebuilds or overhauls are capitalized when it is probable that the expenditures will extend the productive capacity or useful life of an asset. Any remaining costs of previous overhauls relating to the same asset are derecognized. All other expenditures are expensed as incurred. (v)Deferred stripping costs Stripping costs incurred to prepare the ore body for extraction are capitalized as mine development costs (pre-stripping). Stripping costs incurred during the production phase of a mine are considered production costs and are included in the cost of inventory produced during the period in which stripping costs are incurred. Capitalized stripping costs are amortized on a UOP basis over the economically recoverable proven and probable reserves and measured and indicated resources to which they relate. (f) Leased Assets When the economic ownership of a leased asset is transferred to the lessee, the lessee bears substantially all the risks and rewards related to the ownership of the leased asset. The related asset is then recognized at the inception of the lease at the lower of the present value of minimum lease payments and the fair value of the leased asset and a corresponding amount is recognized as a finance lease liability. Depreciation methods and useful lives for assets held under finance lease agreements correspond to those applied to comparable assets which are legally owned by the Company. The corresponding finance lease liability is reduced by lease payments less finance charges, which are expensed as part of finance costs. The interest portion of lease payments is charged to profit or loss over the period of the lease. Associated costs, such as maintenance and insurance, are expensed as incurred. (g)Exploration and Evaluation Costs Exploration expenditures reflect the costs related to the initial search for mineral deposits with economic potential or obtaining more information about existing mineral deposits. Exploration expenditures typically include costs associated with sampling, mapping, diamond drilling and other work involved in searching for ore. All expenditures relating to exploration activities are capitalized as incurred from the point at which the Company receives the legal right to explore. -7- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3. SIGNIFICANT ACCOUNTING POLICIES (continued) Evaluation expenditures reflect costs incurred at exploration projects related to establishing the technical and commercial viability of developing mineral deposits identified through exploration or acquired through a business combination or asset acquisition. Evaluation expenditures include the cost of: (i) establishing the volume and grade of deposits through drilling of core samples, trenching and sampling activities in an ore body that is classified as either a mineral resource or a proven and probable reserve, (ii) determining the optimal methods of extraction and metallurgical and treatment processes, (iii) studies related to surveying, transportation and infrastructure requirements, (iv) permitting activities, and (v) economic evaluations to determine whether development of the mineralized material is commercially justified, including scoping, prefeasibility and final feasibility studies. Costs in relation to these activities are capitalized as incurred under exploration properties until such time as the Company expects that mineral resources will be converted to mineral reserves within a reasonable period and mine development commences. Thereafter, accumulated exploration and evaluation costs for the project are reclassified to mining properties. Exploration and evaluation costs of abandoned properties are expensed in the period in which the project is abandoned. (h) Impairment of Non-financial Assets For impairment assessment purposes, assets are grouped at the lowest levels for which there are largely independent cash inflows (cash generating units ("CGUs")). The Company's CGUs are its individual operating mine sites. At the end of each reporting period, the Company reviews and evaluates its mining properties and equipment at the CGU level to determine whether there is any indication that these assets are impaired. If any such indication exists, the recoverable amount of the relevant CGU is estimated in order to determine the extent of impairment. The recoverable amount of a mine site is the greater of its fair value less costs to sell ("FVLCTS") and its value-in-use ("VIU"). The FVLCTS is estimated as the recoverable amount resulting from the sale of an asset or CGU, less the costs of disposal. The VIU is estimated as the discounted future pre-tax cash flows expected to be derived from a mine site. If the recoverable amount of a mine site is estimated to be less than its carrying amount, the carrying amount is reduced to its recoverable amount. Impairment losses are recognized as operating expenses in the period they are incurred. When an impairment loss reverses in a subsequent period, the carrying amount of the related asset is increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset previously. Reversals of impairment losses are recognized in profit or loss in the period the reversals occur. -8- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3.SIGNIFICANT ACCOUNTING POLICIES (continued) (i) Income Taxes Income taxes are calculated using the liability method where current income taxes are recognized as an expense for the estimated income taxes payable for the current period. Deferred income tax assets and liabilities are determined based on differences between the financial reporting and tax bases of assets and liabilities and on unclaimed losses carried forward, to the extent that it is probable that deductions, credits and tax losses can be utilized, and are measured using the enacted or substantively enacted tax rates that will be in effect when the differences are expected to reverse or losses are expected to be utilized. Deferred income taxes relating to the initial recognition of an asset or liability in a transaction that, at the time of the transaction, neither affects accounting nor taxable income or is the result of a business acquisition, are not recognized. The deferred tax relating to items recorded in other comprehensive income is linked to these items for reporting purposes. On a consolidated basis the Company does not offset asset and liability amounts with those of the subsidiary and with amounts owing to different taxation authorities. Deferred tax assets and liabilities are offset only when the Company has a right and intention to set off current tax assets and liabilities from the same taxation authority. (j) Equity, Reserves and Dividend Payments Share capital represents the consideration received for shares that have been issued, net of related issuance costs. Contributed surplus includes the value of share based payments net of the value of expired grants; discounts, net of premiums, on shares repurchased; and dilution gains and losses relating to non-controlling interest. Retained earnings represent accumulated retained profits from all current and prior periods. Dividend distributions payable to equity shareholders are included in "current liabilities" when the dividends have been approved in a directors' meeting prior to the reporting date. (k)Employee Benefits Salaries and short-term employee benefits Salaries and short-term employee benefit obligations are measured on an undiscounted basis and are expensed as the related service is provided. Post-employment benefits Post-employment benefits include a defined contribution plan under which the Company pays fixed contributions through a separate entity. Under this plan, the Company will have no legal or constructive obligation to pay further amounts. Obligations for contributions to defined contribution plans are recognized as an employee benefit expense when due. -9- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3.SIGNIFICANT ACCOUNTING POLICIES (continued) (l) Provisions (i)General Provisions are recognized when present obligations, as a result of a past event, will probably lead to an outflow of economic resources from the Company and amounts can be estimated reliably. The timing or amount of the outflow may still be uncertain. A present obligation arises from the presence of a legal or constructive commitment that has resulted from past events. Provisions are not recognized for future operating losses. Provisions are based on the most reliable information available at the reporting date, including the risks and uncertainties associated with the current best estimate. (ii)Decommissioning Liability The Company's mining and exploration activities are subject to various government laws and regulations relating to the protection of the environment. These laws and regulations are continually changing and are generally becoming more restrictive. The Company has made, and will continue to make expenditures to comply with such laws and regulations. Decommissioning and closure costs expected to be incurred in the future are estimated by the Company's management based on the information available to them. Actual decommissioning and closure costs could be materially different from the current estimates. Any change in cost estimates, discount rates, or other assumptions should additional information become available would be accounted for on a prospective basis. The Company's estimates are reviewed annually for changes in regulatory requirements, discount rates, and changes in estimates. Management considers the Bank of Canada bond rate related to the life of mine when determining the discount rate. The rate is subsequently adjusted for risk to allow for the indeterminate nature of the mine life. The net present value of the future rehabilitation cost estimates arising from decommissioning of property, plant and equipment is recognized in the period in which it is incurred with an offsetting amount being recognized as an increase in the carrying amount of the corresponding mining asset. This asset is amortized on a UOP basis over the estimated life of the mine while the corresponding liability accretes to its undiscounted value by the end of the mine's life. (m)Financial Instrument Classification and Measurement Financial instruments are measured on initial recognition at fair value, and, in the case of financial instruments other than those classified as "fair value through profit and loss", directly attributable transaction costs. Measurement of financial assets in subsequent periods depends on whether the financial instrument has been classified as "fair value through profit and loss", "available-for-sale", "held-to-maturity", or "loans and receivables" as defined by IAS 39 - "Financial Instruments": -10- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3.SIGNIFICANT ACCOUNTING POLICIES (continued) Recognition and Measurement Measurement of financial liabilities subsequent to initial recognition depends on whether they are classified as fair value through profit and loss or "other financial liabilities". Financial assets and financial liabilities at fair value through profit and loss include financial assets and financial liabilities that are held for trading or designated upon initial recognition as at fair value through profit and loss. These financial instruments are measured at fair value with changes in fair values recognized in profit or loss. Financial assets designated as available-for-sale are measured at fair value, with changes in fair values recognized in other comprehensive income ("OCI"), except when there is objective evidence that the asset is impaired, at which point the cumulative loss that had been previously recognized in OCI is recognized in profit or loss. Financial assets classified as held-to-maturity and loans and receivables are measured subsequent to initial recognition at amortized cost using the effective interest method. Financial liabilities, other than financial liabilities classified as fair value through profit and loss, are measured in subsequent periods at amortized cost using the effective interest method. Cash and cash equivalents, restricted funds and receivables, are classified as loans and receivables. Long-term investments in equity securities, where the Company cannot exert significant influence, are designated as available-for-sale. Payables and accruals are classified as other financial liabilities. (n)Convertible Debentures The holder has the right to demand that the Company pay all or part of the liability associated with the Company's outstanding convertible notes in cash on the conversion date. Accordingly the Company classifies the convertible notes as a financial liability with a conversion feature. The conversion feature is recognized initially at its fair value, as a separate component of equity. The liability component is recognized initially as the difference between the face value of the convertible notes as a whole and the value of conversion feature. The liability component is subsequently measured at amortized cost using the effective interest method. Interest, gains and losses related to the liability component are recognized in profit or loss. (o)Flow-through Shares The Company has financed a portion of its exploration activities through the issuance of flow-through shares. Under the terms of flow-through share agreements, the tax attributes of the related expenditures are renounced to subscribers. The Company allocates the proceeds from the issuance of these shares between the offering of shares and the tax benefits to be renounced to subscribers. The allocation is made based on the difference between the quoted price of the same class of share without the flow-through feature and the amount the investor pays for the flow-through shares. A deferred flow-through premium liability is recognized for the difference. The liability is reversed after the expenditures are made and the Company expresses its intention to renounce the expenditures and is recorded in other income. The renunciation also gives rise to a taxable temporary difference between the accounting and tax bases of the qualifying expenditure. -11- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 3.SIGNIFICANT ACCOUNTING POLICIES (continued) (p)Share-based Payments The Company's share-based stock option plan is designed to advance the interests of the Company by encouraging employees, officers and directors to have equity participation in the Company through the acquisition of common shares. Stock options granted vest either immediately or over the term of the option. Stock options have an exercise price of no less than the closing price of the common shares on the Toronto Stock Exchange on the trading day immediately preceding the date on which the options are granted and are exercisable for a period not to exceed five years. The cost of these stock options is measured using the estimated fair value at the date of the grant determined using the Black-Scholes option pricing model. The Black-Scholes option pricing model requires the input of subjective assumptions, including the expected term of the option and stock price volatility. The expected term of options granted is determined based on historical data on the average hold period before exercise, expiry or cancellation. Annually, the estimated forfeiture rate is adjusted for actual forfeitures in the period. Expected volatility is estimated with reference to the historical volatility of the share price of the Company. The costs are recognized over the vesting period of the option. The total amount recognized as an expense is adjusted to reflect the number of options expected to vest at each reporting date. The corresponding credit for these costs is recognized in the share-based payment reserve in equity. (q)Comprehensive Income (Loss) Comprehensive income (loss) is the change in the Company's net assets arising from transactions, events and circumstances not related to the Company's shareholders and include items that would not normally be included in profit or loss such as unrealized gains or losses on available-for-sale investments. (r)Operating Segments The Company operates in one industry segment, the gold mining and related activities industry including exploration, extraction, processing and decommissioning. All of the Company's operations are located within one geographical area. 4.SIGNIFICANT JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Company's consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates and assumptions are continually evaluated and are based on management's experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results could differ from these estimates. The areas which require management to make significant judgments, estimates and assumptions in determining carrying values include, but are not limited to: -12- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 4.SIGNIFICANT JUDGMENTS, ESTIMATES AND ASSUMPTIONS (continued) (i)Reserves Proven and probable reserves are the economically mineable parts of the Company's measured and indicated mineral resources that have been incorporated into the mine plan. The Company estimates its proven and probable reserves and measured and indicated and inferred mineral resources based on information compiled by appropriately qualified persons. The information relating to the geological data on the size, depth and shape of the ore body requires complex geological judgments to interpret the data. The estimation of future cash flows related to proven and probable reserves is based upon factors such as estimates of foreign exchange rates, commodity prices, future capital requirements and production costs along with geological assumptions and judgments made in estimating the size and grade of the ore body. Changes in the proven and probable reserves or measured, indicated and inferred mineral resources estimates may impact the carrying value of mining properties and equipment, depletion, impairment assessments and the timing of decommissioning and remediation obligations. (ii)Depletion Mining properties are depleted using the unit-of-production method ("UOP") over a period not to exceed the estimated life of the ore body based on recoverable ounces to be mined from proven and probable reserves and measured and indicated resources. Mobile and other equipment is depreciated, net of residual value over the useful life of the equipment but does not exceed the related estimated life of the mine based on proven and probable reserves and measured and indicated resources. The calculation of the UOP rate, and therefore the annual depletion expense, could be materially affected by changes in the underlying estimates. Changes in estimates can be the result of actual future production differing from current forecasts of future production, expansion of mineral reserves through exploration activities, differences between estimated and actual costs of mining and differences in the gold price used in the estimation of mineral reserves. Significant judgment is involved in the determination of useful life and residual values for the computation of depletion and no assurance can be given that actual useful lives and residual values will not differ significantly from current assumptions. (iii)Provision for decommissioning obligations The Company assesses its provision for decommissioning on an annual basis or when new material information becomes available. Mining and exploration activities are subject to various laws and regulations governing the protection of the environment. In general, these laws and regulations are continually changing and the Company has made, and intends to make in the future, expenditures to comply with such laws and regulations. Accounting for decommissioning obligations requires management to make estimates of the future costs the Company will incur to complete the decommissioning work required to comply with existing laws and regulations at each mining operation. Also, future changes to environmental laws and regulations could increase the extent of decommissioning work required to be performed by the Company. Increases in future costs could materially impact the amounts charged to operations for decommissioning. The provision represents management's best estimate of the present value of the future decommissioning obligation. The actual future expenditures may differ from the amounts currently provided. -13- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 4.SIGNIFICANT JUDGMENTS, ESTIMATES AND ASSUMPTIONS (continued) (iv)Share-based payments The determination of the fair value of share-based compensation is not based on historical cost, but is derived based on subjective assumptions input into an option pricing model. The model requires that management make forecasts as to future events, including estimates of the average future hold period of issued stock options before exercise, expiry or cancellation; future volatility of the Company's share price in the expected hold period (using historical volatility as a reference); and the appropriate risk-free rate of interest. Stock-based compensation incorporates an expected forfeiture rate. The expected forfeiture rate is estimated based on historical forfeiture rates and expectations of future forfeiture rates, and is adjusted if the actual forfeiture rate differs from the expected rate. The resulting value calculated is not necessarily the value that the holder of the option could receive in an arm's length transaction, given that there is no market for the options and they are not transferable. It is management's view that the value derived is highly subjective and dependent entirely upon the input assumptions made. (v)Deferred taxes Preparation of the consolidated financial statements requires an estimate of income taxes in each of the jurisdictions in which the Company operates. The process involves an estimate of the Company's current tax exposure and an assessment of temporary differences resulting from differing treatment of items, such as depreciation and depletion, for tax and accounting purposes. These differences result in deferred tax assets and liabilities that are included in the Company's consolidated statements of financial position. An assessment is also made to determine the likelihood that the Company's deferred tax assets will be recovered from future taxable income. Judgment is required to continually assess changing tax interpretations, regulations and legislation, to ensure liabilities are complete and to ensure assets are realizable. The impact of different interpretations and applications could be material. (vi)Recoverability of mining properties The Company's management reviews the carrying values of its mining properties on a regular basis to determine whether any write-downs are necessary. The recovery of amounts recorded for mining properties depends on confirmation of the Company's interest in the underlying mineral claims, the ability of the Company to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. Management relies on life-of-mine ("LOM") plans in its assessments of economic recoverability and probability of future economic benefit. LOM plans provide an economic model to support the economic extraction of reserves and resources. A long-term LOM plan and supporting geological model identifies the drilling and related development work required to expand or further define the existing ore body. -14- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 4.SIGNIFICANT JUDGMENTS, ESTIMATES AND ASSUMPTIONS (continued) (vii)Exploration and evaluation expenditures Judgment is required in determining whether the respective costs are eligible for capitalization where applicable, and whether they are likely to be recoverable by future exploration, which may be based on assumptions about future events and circumstances. Estimates and assumptions made may change if new information becomes available. (viii)Equity component of convertible debentures The convertible debentures are classified as liabilities, with the exception of the portion relating to the conversion feature, resulting in the carrying value of the liability being less than its face value. The discount is being accreted over the term of the debentures, utilizing the effective interest method which approximates the market rate at the date the debentures were issued. Management uses its judgment to determine an interest rate that would have been applicable to non-convertible debt at the time the debentures were issued. (ix)Inventory – ore stockpile Expenditures incurred and depletion of assets used in mining and processing activities are deferred and accumulated as the cost of ore maintained in stockpiles. These deferred amounts are carried at the lower of cost or NRV. Impairments of ore in stockpiles resulting from NRV impairments are reported as a component of current period costs. The allocation of costs to ore in stockpiles and the determination of NRV involve the use of estimates. There is a high degree of judgment in estimating future milling costs, future milling levels, prevailing and long-term gold and silver prices, and the ultimate estimated recovery for ore. 5.UPCOMING CHANGES IN ACCOUNTING STANDARDS IFRS 9 – Financial Instruments: Classification and Measurement In November, 2009, the IASB issued IFRS 9 which proposes to replace IAS 39. The replacement standard has the following significant components: establishes two primary measurement categories for financial assets – amortized cost and fair value; establishes criteria for classification of financial assets within the measurement category based on business model and cash flow characteristics; and eliminates existing held to maturity, available for sale and loans and receivable categories. This standard is effective for the Company's annual year end beginning January 1, 2015. The Company will evaluate the impact of the change to its consolidated financial statements based on the characteristics of its financial instruments at the time of adoption. -15- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 5.UPCOMING CHANGES IN ACCOUNTING STANDARDS (continued) IFRS 10 – Consolidation IFRS 10 requires an entity to consolidate an investee when it is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. Under existing IFRS, consolidation is required when an entity has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. IFRS 10 replaces SIC-12 Consolidation—Special Purpose Entities and parts of IAS 27 Consolidated and Separate Financial Statements. IFRS 10 is required to be applied for annual periods beginning January 1, 2013. IFRS 11 – Joint Arrangements IFRS 11 requires a venturer to classify its interest in a joint arrangement as a joint venture or joint operation. Joint ventures will be accounted for using the equity method of accounting whereas for a joint operation the venturer will recognize its share of the assets, liabilities, revenue and expenses of the joint operation. Under existing IFRS, entities have the choice to proportionately consolidate or equity account for interests in joint ventures. IFRS 11 supersedes IAS 31, Interests in Joint Ventures, and SIC-13, Jointly Controlled Entities—Non-monetary Contributions by Venturers. IFRS 11 is required to be applied for annual periods beginning January 1, 2013. IFRS 12 – Disclosure of Interests in Other Entities IFRS 12 establishes disclosure requirements for interests in other entities, such as joint arrangements, associates, special purpose vehicles and off balance sheet vehicles. The standard carries forward existing disclosures and also introduces significant additional disclosure requirements that address the nature of, and risks associated with, an entity's interests in other entities. IFRS 12 is required to be applied for annual periods beginning January 1, 2013. IFRS 13 – Fair Value Measurement IFRS 13 is a comprehensive standard for fair value measurement and disclosure requirements for use across all IFRS standards. The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date. It also establishes disclosures about fair value measurement. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and in many cases does not reflect a clear measurement basis or consistent disclosures. IFRS 13 is required to be applied for annual periods beginning January 1, 2013. Management has yet to assess the impact that IFRS 10, IFRS 11, IFRS 12 and IFRS 13 would have on the financial statements of the Company. IFRIC 20 – Stripping Costs in the Production Phase of a Surface Mine In October, 2011, the IASB issued IFRIC 20, "Stripping Costs in the Production Phase of a Surface Mine". IFRIC 20 provides guidance on the accounting for costs of stripping activity in the production phase of surface mining when two benefits accrue to the entity from the stripping activity: useable ore that can be used to produce inventory and improved access to further quantities of material that will be mined in future periods. IFRIC 20 is required to be applied starting January 1, 2013. The Company is currently assessing the impact of adopting IFRIC 20 on our consolidated financial statements. -16- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 5.UPCOMING CHANGES IN ACCOUNTING STANDARDS (continued) Amendments to Other Standards In addition, there have been amendments to existing standards, including IAS 27, "Separate Financial Statements" (IAS 27), and IAS 28, "Investments in Associates and Joint Ventures" (IAS 28). IAS 27 addresses accounting for subsidiaries, jointly controlled entities and associates in non-consolidated financial statements. IAS 28 has been amended to include joint ventures in its scope and to address the changes in IFRS 10 to 13. The Company is currently in the process of analyzing the impact of these amendments on the consolidated financial statements. The IASB is expected to publish new IFRSs on the following topics in the near future. The Company will assess the impact of these new standards on the Company's operations as they are published: · IAS 18 Revenue Recognition 6.RECEIVABLES December 31 December 31 Mining duties refunds and tax credits $ $ Goods and services tax Prepaids 91 Refund due from Commission de la Santé et de la Securitie du Travail - Deposits Other $ $ 7.INVENTORY December 31 2012 December 31 Gold bullion $ $ Supplies Ore stockpiles - $ $ 8.RESTRICTED FUNDS December 31 December 31 Relating to mine closure plans (see Note 14) $ $ Relating to hydro deposit Relating to finance leases/equipment rental Less current portion - $ $ Funds are being held in Guaranteed Investment Certificates at interest rates ranging from 0.80% to 0.95% (2011: 0.89% to 0.95%) maturing to November, 2013. -17- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 9.MINING PROPERTIES, PLANT AND EQUIPMENT Gross Carrying Amount Eagle River Complex Kiena Mine Complex Total Balance, December 31, 2010 $ $ $ Additions Disposals ) ) ) Change in decommissioning provision 22 ) ) Balance, December 31, 2011 Additions Disposals ) - ) Impairment charge - ) ) Change in decommissioning provision Balance, December 31, 2012 $ $ $ Accumulated Depletion Eagle River Complex Kiena Mine Complex Total Balance, December 31, 2010 $ ) $ ) $ ) Depletion ) ) ) Balance, December 31, 2011 ) ) ) Depletion ) ) ) Balance, December 31, 2012 $ ) $ ) $ ) Carrying Amount, December 31, 2010 $ $ $ Carrying Amount, December 31, 2011 $ $ $ Carrying Amount, December 31, 2012 $ $ $ Eagle River Complex The Eagle River mine complex consists of the Eagle River mine, the Mishi mine and the Eagle River mill and all related infrastructure and equipment. The Eagle River mine is subject to a 2% net smelter return royalty payable to the original vendors of the property. The Mishi mine is subject to royalty payments of $1 per tonne for open pit mining and $2 per tonne for underground mining in respect of ore mined and milled from the underlying claims in excess of 700,000 tonnes. Ore milled to date totals 200,410 tonnes. Kiena Mine Complex The Kiena mine complex consists of the Kiena mine concession, Kiena mill, related infrastructure and equipment and 165 mining claims in the Township of Dubuisson, Quebec. -18- Wesdome Gold Mines Ltd. Notes to the Consolidated Financial Statements (Tabular amounts expressed in thousands of Canadian dollars) Years ended December 31, 2012 and 2011 10.IMPAIRMENT During the year ended December 31, 2012, the Company recorded impairment charges aggregating $61.9 million, comprised to $60.9 million at the Kiena Mine Complex and $1.0 million at Pukaskwa (Note 11), which were recorded as a separate line in the Consolidated Statement of Income (Loss) and Comprehensive Income (Loss). The fact that the Company's market capitalization was below the book value of the net assets on the balance sheet was considered an indicator of impairment. As a result of the amount of uncertainty in estimating the value of the Kiena Mine Complex, the Company determined that the FVLCTS of the property is equal to its residual value which consists of the salvage value of its equipment. This was determined to be appropriate as there are currently no bids for the property, and no comparable transactions in the market. Furthermore, the current best estimate of the fair value to an acquirer would be the salvage value of the equipment. Subsequent to year-end, the Company received a report based on a preliminary LOM study which confirmed the estimated FVLCS and cast doubt on the current economic viability of the Kiena Mine Complex. As a result of the report, the Company decided subsequent to year­end that it would suspend mining operations at the Kiena Mine Complex by June 30, 2013. 11.EXPLORATION PROPERTIES Wesdome Group Moss Lake Magnacon Pukaskwa Total Balance, December 31, 2010 $ $
